Citation Nr: 0911700	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  07-30 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability as a result of service-connected disabilities 
(TDIU).


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1995 to 
February 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

A review of the claims file shows that after the Veteran 
underwent a disability evaluation for her service-connected 
left knee disability in June 2005.   The RO notified the 
Veteran in a June 2005 rating decision that it proposed to 
discontinue entitlement to individual unemployability because 
the evidence showed that the Veteran was able to secure and 
follow gainful employment.  An October 2005 rating decision 
discontinued the Veteran's entitlement to TDIU effective 
January 1, 2006.  The Veteran submitted additional evidence 
and the RO confirmed and continued the decision concerning 
discontinuance of TDIU in November 2005.  The RO received a 
request from the Veteran to reconsider the rating decision in 
January 2006.  The RO treated this as a new TDIU claim.  The 
RO denied entitlement to TDIU in September 2006 and the 
Veteran filed a notice of disagreement specifically to the 
September 2006 rating decision.  

In March 2009, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the Board of 
Veteran's Appeals in Washington, DC.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  The Veteran is currently service connected for left total 
knee replacement, rated as 60 percent disabling and tension 
vascular headaches, rated as noncompensable.

2.  The evidence of record shows that the Veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of her service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.341, 4.1, 4.3, 4.15, 
4.16 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

II.  Merits of the Claim for TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that she has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  38 C.F.R. § 4.16(a).  For the purpose of 
one 60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
It is provided further that the existence or degree of non-
service connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the Veteran 
unemployable.   

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

The Board notes that the Veteran is service-connected for 
left total knee replacement, rated as 60 percent disabling 
and tension vascular headaches, rated as noncompensable.  As 
such, the criteria for a total rating under the provisions of 
38 C.F.R. § 4.16(a) are met.  Nonetheless, the Board must 
also determine whether the Veteran is unable to secure or 
follow a substantially gainful occupation as a result of her 
service-connected disabilities.    

The Board observes that the Veteran underwent a VA 
examination in June 2005.  The Veteran reported that the 
symptoms of her left knee disability include pain, stiffness, 
clicking and popping noise. She reported difficulty walking 
due to pain and weakness in her left knee.  The examiner 
noted that the Veteran's gait was abnormal with a limp on the 
left knee.  She required the use of cane for ambulation due 
to pain and weakness in the left knee.  The general 
appearance of the left knee was abnormal due to swelling.  
Examination of the left knee revealed joint effusion.   The 
Veteran's range of motion was limited to 90 degrees on the 
left and range of motion was additionally limited to 50 
degrees following repetitive use due to pain.  The examiner 
noted that the effect of the Veteran's left total knee 
replacement on the Veteran's usual occupation is that she 
will experience pain and discomfort with climbing, prolonged 
standing, walking or running.  The effect of the condition on 
the Veteran's daily activity is that the Veteran will 
experience pain and discomfort with gardening, climbing 
stairs, prolonged walking or shopping.                                                                                                                                                                                                                                        

A VA treatment record dated in November 2005 written by the 
Veteran's treating physician noted that the Veteran was 
unable to work in any capacity due to chronic pain from 
multiple medical conditions including chronic low back pain, 
fibromyalgia and chronic knee pain.  

The Veteran underwent another VA examination in August 2006.  
The examiner noted that the Veteran had crepitus, 
instability, pain, stiffness and locking of the left knee.  
The examiner reported that the Veteran had moderate flare-ups 
of joint disease approximately one to two times per month 
lasting form a few hours to one month.  There was evidence of 
abnormal weight bearing.   The examiner noted that the 
general occupational effect of her disability was that the 
Veteran was not employed.  The Veteran's left knee disability 
had a moderate effect on the following daily activities: 
chores, shopping, exercise and traveling.  The examiner noted 
that traveling in a car for more than 30 minutes would cause 
her left knee to swell.  The Veteran's disability prevents 
her from engaging in sports.  The examiner determined that 
her left knee disability did not affect feeding, bathing or 
dressing.  

A VA neurological examination dated in August 2006 the 
Veteran reported that she was unemployed.  She last worked in 
a hosiery mill in November 1998 and she left because of knee 
problems, muscle spasms and tremors.  The Veteran reported 
that she started having headaches after she tore up her knee.  
She noted that she gets tension headaches about three to four 
times a month lasting about half a day.  The examiner noted 
that the Veteran walked with a limp and she had a heavy brace 
on her left knee.  She used a cane in her right hand.  

The Board observes that a VA treatment record dated in 
October 2006 documented the Veteran's treating physician's 
opinion that the Veteran was totally unable to work at any 
physical or sedentary job due to chronic knee pain, which 
occurs at rest and with activity.  She can only walk short 
distances, 15 yards, without resting her knee and is on 
methadone chronically.  The physician noted that the 
Veteran's back pain with spasms and fibromyalgia contribute 
to her pain and mobility problems.  

A VA examination of the joints conducted in August 2007 
revealed that the Veteran was unemployed.  She last worked in 
1998.  She had done various jobs however, each job that she 
has done she has had knee pain with the knee giving way on 
occasion.  The examiner noted that the Veteran did not have 
problems with daily living.  The Veteran demonstrated painful 
motion.  The examiner noted that weight bearing was fair as 
she used a cane.  

Another VA examination for the Veteran's headaches occurred 
in August 2007.  The examiner noted that the Veteran stated 
that her headaches were worse in that they were stronger and 
would last longer.  There was no aura; however, sometimes her 
headaches were associated with nausea.  The examiner provided 
the opinion that the Veteran's headaches would certainly make 
employment difficult; however, the intensity, frequency and 
severity of the headaches would not in and of itself preclude 
employment.  

Based on the above evidence, the Board finds that the Veteran 
is unable to secure or follow a substantially gainful 
occupation due to her service-connected disabilities.  In 
order to establish an inability to maintain a substantially 
gainful occupation, as required for a TDIU award pursuant to 
38 C.F.R. § 3.340(a), a veteran is not required to submit 
proof that he is 100 percent unemployable.  See Roberson v. 
Principi, 251 F.3d 1378, 1385 (2001).  Instead, the 
regulations contemplate more flexibility in the employability 
determination.  Id.   The evidence shows throughout the 
entire appeals period that the Veteran's service-connected 
left knee disability results in pain and difficulty with 
movement, which would make employment that requires physical 
activity, such as standing for long periods of time or 
walking, extremely difficult, if not impossible.  The opinion 
by the VA examiner in August 2007 regarding the Veteran's 
service-connected tension headaches indicated that the 
Veteran's headaches would make employment difficult, although 
it would not, by itself preclude employment.  The Board finds 
the opinion by the Veteran's treating physician dated in 
October 2006 which asserted that the Veteran's chronic knee 
pain from her service-connected left knee disorder precludes 
the Veteran from working at any physical or sedentary 
position to be very persuasive.  As the overall evidence of 
record suggests that the Veteran would have difficulty with 
physical or sedentary occupations due to pain from her left 
knee disability and tension headaches, the Board has 
determined the Veteran is unable to secure or follow a 
substantially gainful occupation due to her service-connected 
disabilities.  Thus, resolving any reasonable doubt in favor 
of the Veteran, the Board finds that entitlement to a TDIU is 
warranted for the entire appeals period.     


ORDER

Entitlement to a TDIU is granted. 



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


